Citation Nr: 1307177	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-34 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain with degenerative disc disease and scoliosis.

2.  Entitlement to a rating in excess of 10 percent for residuals of right ankle fracture with decreased range of motion and scar.

3.  Entitlement to a rating in excess of 10 percent for left thigh meralgia paresthetica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active duty service from July 1978 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in November 2008 (and reissued in September 2009 to the Veteran's new address), and a substantive appeal was received in September 2009.  The Board has determined that the Veteran's September 2009 VA Form 9 was timely filed, as it was received within 60 days from the date in September 2009 that the RO mailed the statement of the case to the Veteran's new address.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Veteran authorized VA to obtain records of his treatment with the VA Health Care System in Temple, Texas.  He noted on this authorization form that he had been treated for "physical" condition(s) in February 2010 and May 2010.  The claims file does not contain any records of VA treatment in either February 2010 or May 2010, and the most recent VA treatment record associated with the claims file is dated in September 2010 and consists only of a Problem List.

The Board finds that action must be taken to ensure that the complete set of the Veteran's VA treatment records are available for review.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain outstanding VA treatment records from February 2008 (when he filed his current increased rating claims) to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, a March 2011 statement from the Veteran's representative asserted that the Veteran's service-connected low back, right ankle, and left thigh disabilities have gotten progressively worse.  The Board observes that the Veteran has not been afforded VA examinations for the three disabilities on appeal since April 2010, nearly three years ago.  Therefore, the Board concludes that a current examination for all three disabilities is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his low back, right ankle, and left thigh disabilities since February 2008 (including specifically from the VA Health Care System in Temple, Texas).

2.  After completion of Instruction #1, the RO/AMC should schedule the Veteran for a VA spine examination to determine the current severity of his service-connected low back strain with degenerative disc disease and scoliosis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of pertinent VA rating criteria. 

3.  After completion of Instruction #1, the RO/AMC should schedule the Veteran for a VA right ankle examination to determine the current severity of his service-connected residuals of right ankle fracture with decreased range of motion and scar.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of pertinent VA rating criteria.

4.  After completion of Instruction #1, the RO/AMC should schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected left thigh meralgia paresthetica.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of pertinent VA rating criteria.

5.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issues remaining on appeal.  If any issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

